It is ordered and adjudged by this court, that the judgment of the court of appeals be, and the same hereby is, modified so as to provide that the said plaintiff in error shall pay one-third of the amount .allowed by the court to said receivers and their counsel; and the defendants in error shall pay two-*343thirds thereof. And it is ordered and adjudged that as so modified the judgment of the court of appeals be, and the same is hereby, affirmed.

Judgment of court of appeals modified and as modified affirmed.

Nichols, C.J., Wanamaker, Newman, Jones, and Johnson, JJ., concur.